Citation Nr: 1232471	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  08-22 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to the service-connected left ankle disability.

2.  Entitlement to service connection for a bilateral foot disability, to include as secondary to the service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran & His Spouse



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to March 1963.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO, in pertinent part, denied the benefits sought on appeal.  

In March 2011, the Veteran presented testimony before a Veterans Law Judge who is no longer employed by the Board.  The Veteran was afforded the opportunity for new hearing in June 2012, which he effectively declined by not responding to the notice within 30 days.  A transcript of the March 2011 hearing has been associated with the claims folder.

The matter was previously before the Board in August 2011.  At that time, the Board determined that new and material evidence had been submitted to reopen the previously denied claim of entitlement to service connection for a bilateral foot disability.  The claim of service connection for a bilateral foot disability under a merits analysis, as well as a claim for a right hip disability, were remanded to the RO for further development and adjudication.

However, as the remand orders of the Board were not complied with, further remand is mandated due to the RO's failure to follow the directives in the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

As noted in the Introduction, the claim was previously before the Board in August 2011.  At that time, the Board determined that additional evidentiary development was necessary.  As the remand orders of the Board were not complied with, further remand is mandated.  Stegall, supra.  Specifically, the Board found that in order to resolve the claims, a Remand was necessary to obtain another VA medical opinion, which was based on full consideration of the Veteran's assertions and which was supported by a clearly stated rationale.  Barr v. Nicholson, 21 Vet. App.  303, 311 (2007).

Notably, the examiner was asked to provide, in pertinent part, an opinion as to whether right hip and bilateral foot disabilities were proximately due to, the result of, or aggravated by the service-connected left ankle disability.   (Emphasis added).   The Veteran was afforded a VA examination in September 2011.  The examiner opined:

"There is nothing in the credible, peer reviewed, and accepted orthopedic/medical literature demonstrating that intrinsic conditions of an ankle with or without altered gait and/or bracing will cause intrinsic conditions as other joints including the contralateral hip or the feet.  It is this examiners opinion that the [V]eteran's current rip hip condition nor foot condition is not secondary to the service-connected left ankle condition."

The examiner failed to expressly answer the aggravation component of the question posed in the Board's remand.  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

Accordingly, this case must again be remanded to effectuate the evidentiary development necessary to fully and fairly adjudicate the Veteran's claims.  The RO is directed to the specific development instructions delineated in the numbered paragraphs herein below.  

1.  The RO must contact the VA examiner who conducted the September 2011 examination.  The RO must inform the examiner that he should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that right hip trochanteric bursitis and degenerative joint disease and/or bilateral foot plantar fasciitis and pes planus were aggravated by the service-connected traumatic arthritis of the left ankle.  If so, the examiner should identify the baseline level of severity of the right hip or bilateral foot disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.  

The examiner should be informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression, as opposed to a temporary flare-up of symptoms.  

If the September 2011 VA examiner is no longer available, the Veteran should be scheduled for another VA examination, to include review of the claims file, with the new examiner to respond to the same questions posed in the Board's August 2011 remand.  The opinions should be supported by a detailed rationale. 

2.  The RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, the RO should take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following completion of any indicated development, the RO must readjudicate the claims.  The claim for a bilateral foot disability must be readjudicated under a merits analysis.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


